Citation Nr: 1455052	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  13-11 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for multiple sclerosis; and if so, whether the claim may be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at an October 2014 videoconference hearing before the undersigned.  A transcript is associated with the Veteran's Virtual VA paperless claims file.  At the hearing, the Veteran submitted additional evidence accompanied by a waiver of agency of original jurisdiction review.  See 38 C.F.R. § 20.1304(c) (2014).  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a March 1982 rating decision, VA denied the Veteran's claim for entitlement to service connection for multiple sclerosis.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  

2.  Evidence received since the March 1982 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for multiple sclerosis and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran is currently diagnosed with multiple sclerosis and the evidence is at least evenly balanced as to whether multiple sclerosis manifested to a compensable degree within seven years after his separation from active military service.  
CONCLUSIONS OF LAW

1.  The March 1982 rating decision that denied the Veteran's claim for entitlement to service connection for multiple sclerosis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Evidence received since the March 1982 decision is new and material and the claim for entitlement to service connection for multiple sclerosis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  Resolving reasonable doubt in the Veteran's favor, multiple sclerosis is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination, no discussion of VA's compliance with its duties to notify and assist is necessary.  Additionally, although the RO declined to reopen the Veteran's claim, the Board finds that the claim can be granted based on the evidence of record, and the Veteran is therefore not prejudiced by the Board proceeding to a decision on the merits.  

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).

An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  Additionally, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence were submitted and not acted upon, a claim could still be pending until a decision was made on that evidence.  See 38 C.F.R. § 3.160(c) (2014) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Additionally, for veterans with 90 days or more of active service during a period of war, certain chronic diseases, including multiple sclerosis, are presumed to have been incurred in service if they manifested to a compensable degree (i.e., to a degree of 10 percent or more) within a specified period of time after separation from service (for multiple sclerosis this period is seven years).  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  As any manifestation of multiple sclerosis is rated 30 percent disabling, any manifestation within the seven year presumptive period would be to a compensable degree.  38 C.F.R. § 4.124a, Diagnostic Code 8018 (2014).  There is no requirement that a disease be diagnosed during the presumptive period.  Rather, presumptive service connection may be warranted where characteristic manifestations of the disease to the required degree are shown by acceptable medical or lay evidence during the presumptive period.  In this regard, symptomatology shown in the prescribed period may have no particular significance when first observed, but in light of subsequent developments, it may gain considerable significance.  Therefore, service connection on a presumptive basis may be warranted where a subsequent review of the symptoms present during the relevant period demonstrates that a chronic disease manifested to a compensable degree within that period, notwithstanding the absence of a contemporaneous diagnosis.  See 38 C.F.R. § 3.307(c).  

In March 1982, VA denied the Veteran's claim for entitlement to service connection for multiple sclerosis.  The Veteran was notified of this denial in a letter sent the same month but did not appeal and did not submit new and material evidence within the one year appeal period.  Therefore, the March 1982 denial is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

In the March 1982 denial, VA explained that service medical records were negative for a complaint or diagnosis of multiple sclerosis and that there was no definite diagnosis within seven years of discharge from service.  

As discussed in more detail below, evidence received since the March 1982 denial indicates that although not diagnosed, multiple sclerosis did manifest to a compensable degree within seven years of discharge.  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Veteran contends that he began experiencing symptoms of multiple sclerosis around 1975, but because the disease is difficult to diagnose and magnetic resonance imaging (MRI) was not available at the time, the disease was not diagnosed until after the seven year presumptive period.  

In April 1980, the Veteran was seen for neurological evaluation by Dr. Worthington.  The Veteran reported that he had been in good health until about five years prior when he began to notice an intermittent, uncomfortable tingling feeling in both legs which appeared to come and go and was sometimes relieved by a tightening of the muscles in both legs.  The Veteran also reported that two weeks prior he noticed that on neck flexion he would get electric shock like sensations in his arms and thighs.  The Veteran reported that ten days prior to the evaluation his vision deteriorated acutely in the left eye and then gradually improved back to normal.  He also admitted to increased clumsiness.  Examination was essentially normal.  Dr. Worthington observed that the Veteran had "an excellent history for multiple sclerosis."  He planned to order some simple tests to rule out other causes but would defer obtaining spinal fluid until the Veteran had an exacerbation.  A May 1980 certificate of attending physician completed by Dr. Worthington shows a diagnosis of "? of multiple sclerosis."  

A November 1981 VA examination report shows that the Veteran's neurological examination was unremarkable.  The examiner noted that his symptomatology could reflect the presence of a demyelinating disease but that there was not enough clinical information to warrant a diagnosis.  The examiner found that it would be appropriate for the Veteran to have a neurological examination including visual evoked potential study and formal visual field determination.  

In January 1982 the Veteran was admitted to a VA Medical Center for observation and evaluation.  An admission note recounts the history of the Veteran's symptoms and includes an assessment of "doubt MS."  The hospital discharge summary from February 1982 includes lumbar puncture test results showing:  cell count revealed 2 lymphocytes; protein was 46 mg. percent; glucose was 61 mg. percent; and rheumatoid factor revealed ANA negative.  CT scan with contrast was unremarkable.  A February 1982 nursing assessment of the Veteran's status on discharge shows that the Veteran stated, "I guess I have a clean bill of health as far as MS, but I wish I knew the reasons for my symptoms."  The Veteran was discharged with follow-up arranged and the discharge diagnoses included paresthesias of lower extremities due to demyelinating process.  A February 1982 post-discharge visual evoked potential study report shows that findings were consistent with conduction slowing in the left optic nerve and that the findings may represent optic neuritis.  

No treatment records exist from 1982 to 1987.  The Veteran explained at the October 2014 hearing that he did not have health insurance and was not always financially capable of paying for healthcare.  Additionally, the Veteran reported having received an MRI sometime around this time period (paid for by his child) that confirmed multiple sclerosis and that he subsequently tried to get a copy of the records and was informed that the records are destroyed after a certain number of years and his were no longer available.  

In May 1987, the Veteran reported problems of numbness in his lower extremities and a history of multiple sclerosis and optic neuritis.  Prednisone was prescribed.  A March 1991 treatment note contains an impression of probable multiple sclerosis.  The provider explained that although the Veteran's findings are "subtle," his history is compelling and the asymmetric clonus in the right ankle and the sensory pattern suggestive of Brown-Sequard syndrome add credibility to the Veteran's reported history.  The provider decided not to pursue further workup or treatment considering the lack of medical insurance, and he and the Veteran agreed that the Veteran would return for follow-up on an as-needed basis.  A March 1992 treatment record shows that the Veteran reported that an MRI done in Florida demonstrated findings consistent with multiple sclerosis.  The Veteran also reported subjectively worsened symptoms and was placed on a prednisone course.  An October 1993 treatment record shows that the Veteran's provider was of the impression that his multiple sclerosis was not currently active and that depression could be the cause of his symptoms.  A December 2003 treatment record shows that the Veteran had undergone a neurologic and neuropsychological workup and that the MRI showed a moderate burden of disease.  His multiple sclerosis was observed to be stable.  

VA treatment records include a November 2004 neurology consultation showing an assessment of probable multiple sclerosis with a benign clinical course, with a plan of obtaining an MRI.  A December 2004 MRI report shows non-specific findings most consistent with multiple sclerosis and no identifiable active plaques.  An April 2010 MRI report shows an impression of characteristic lesions of multiple sclerosis with no active demyelination.  

In August 2014, Dr. D.R., the Director of the University of South Florida Multiple Sclerosis Center and the Tampa VA MS Center, provided an opinion in the Veteran's case.  Dr. D.R. noted that the Veteran is his patient and that he had reviewed the Veteran's medical records from the 1970s through 1980.  Dr. D.R. recounted the symptoms documented during the 1980 clinic visit with Dr. Worthington, which were noted in 1980 as having been present for five years.  Dr. D.R. explained that the diagnosis of multiple sclerosis remains difficult "even to this day," and that it has become much easier to diagnose with the addition of the MRI, which was not an option to assist the neurologist who evaluated the Veteran in 1980.  Dr. D.R. observed that Dr. Worthington nevertheless made an assessment that the symptoms were the beginning of multiple sclerosis and that this was later confirmed.  After reviewing the medical records, Dr. D.R. opined that it is more likely than not that the symptoms that were occurring from 1975 to 1980 leading up to the evaluation and subsequent diagnosis of multiple sclerosis were in fact the beginning of multiple sclerosis.  He reported that in his medical judgment the Veteran's symptoms began within seven years of discharge from the military.  

As reflected above, the Veteran has a current diagnosis of multiple sclerosis.  In April 1980, Dr. Worthington observed that the Veteran's symptoms, which began five years prior, constituted "an excellent history for multiple sclerosis."  Additionally, the Board finds Dr. D.R.'s opinion that the Veteran's symptoms beginning in 1975 were due to multiple sclerosis, which was based on a review of the relevant records and included an explanation for the conclusions reached, to be highly probative.  Although multiple sclerosis was not definitively diagnosed within the presumptive period, this is not required in order to grant service connection.  See 38 C.F.R. § 3.307(c).  Furthermore, to the extent that the February 1982 lumbar puncture failed to confirm a diagnosis of multiple sclerosis, the Board notes that cerebrospinal fluid analysis by itself cannot confirm or rule out a diagnosis of multiple sclerosis and that five to ten percent of patients with multiple sclerosis will never show cerebrospinal fluid abnormalities.  See http://www.nationalmssociety.org/Symptoms-Diagnosis/Diagnosing-Tools/Cerebrospinal-Fluid-(CSF), last visited Dec. 11, 2014.  The Board finds that the evidence is at least evenly balanced as to whether multiple sclerosis manifested within seven years of discharge from service.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for multiple sclerosis on a presumptive basis is warranted.  See 38 U.S.C.A. §§ 1112, 5107; 38 C.F.R. §§ 3.102, 3.307, 3.309.  


ORDER

The claim of entitlement to service connection for multiple sclerosis is reopened.  

Entitlement to service connection for multiple sclerosis is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


